In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00116-CV
                                                ______________________________
 
 
 
                                           IN THE
MATTER OF J.L.F.
 
 
                                                                                                  

 
 
                                    On Appeal from the County
Court at Law Number 1
                                                              Hunt County, Texas
                                                           Trial
Court No. J-01634
 
                                                          
                                        
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                     MEMORANDUM 
OPINION
 
            J.L.F., a juvenile, has filed a
motion to dismiss his appeal.  The motion
is signed by J.L.F. and by his attorney. 
We grant the motion and dismiss the appeal.  See
Tex. R. App. P. 42.1(a)(1).  
 
 
                                                                        Jack
Carter
                                                                        Justice
 
Date Submitted:          March
15, 2010
Date Decided:             March
16, 2010